Citation Nr: 1454460	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-34 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1956 to December 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
  
The Veteran testified before the undersigned in an October 2014 video conference Board hearing, the transcript of which is included in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to obtain and maintain employment due to his service-connected disabilities.  He is currently service-connected for the following disabilities: (1) bronchial asthma, rated as 60 percent disabling; 
(2) ischemic heart disease, to include coronary artery disease status post myocardial infarction, rated as 30 percent disabling; (3) diabetes mellitus, type II, rated as 20 percent disabling; (4) tinnitus, rated as 10 percent disabling; (5) seasonal allergic rhinitis, rated as 10 percent disabling; (6) hearing loss, rated as noncompensable; 
(7) bilateral hernia scars, rated as noncompensable; and (8) residuals of a right fibula fracture, rated as noncompensable.  The Veteran's combined disability rating (80 percent), meets the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran was afforded VA examinations in January 2012 which addressed the severity of his asthma, diabetes mellitus, hearing loss and tinnitus, scars, and residuals of the a right fibula fracture disabilities; however, none of these examinations provided an opinion as to whether the Veteran's service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.

In a subsequent November 2012 VA diabetes examination report, it was noted that the Veteran had retired in December 2000.  His usual occupation was as a letter carrier for the U.S. Postal Service for 17 years.  According to the VA examiner, the Veteran's diabetes disability had no impact on physical or sedentary employment.

In a July 2013 VA examination report for the Veteran's ischemic heart disease, the VA examiner stated that, based upon review of the record, his history, and the physical examination, the Veteran would be able to perform light physical labor and sedentary work.  The VA examiner stated that the Veteran should avoid heavy physical labor.  The VA examiner opined that the Veteran's ischemic heart disease was at least as likely as not preventing the Veteran from doing physical labor, but was less likely than not preventing light physical or sedentary work.  It does not appear that the July 2013 VA examiner considered the Veteran's other service-connected disabilities.

The Veteran also submitted a June 2012 statement from Advocare Neurology (doctor's signature is illegible).  In this statement, the doctor noted that the Veteran suffered from a left thalamic stroke and had been left with residual weakness on his right side, making it difficult for him to perform fine motor tasks and writing with his right hand.  These residual symptoms, along with his "other medical conditions" were noted to make employment for the Veteran "difficult."  Although the doctor opined that the Veteran's cardiovascular disabilities made employment difficult, an opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation was not rendered.  Further, the doctor did not specifically note which of the "other medical conditions" contributed to the Veteran's difficulty with employment.
In a June 2012 statement from Dr. J.O., it was noted that the Veteran had a history of single-vessel coronary artery disease and a left thalamic stroke.  Restrictions were noted to include no lifting of more than 40 pounds.  A specific opinion as to whether the Veteran was able to secure or follow a substantially gainful occupation was not provided.

Upon review of all the evidence currently of record, the Board finds that a new medical opinion by a vocational or similar occupational specialist, if possible, is necessary to clarify whether the Veteran is unable to secure substantially gainful employment as a result of all his service-connected disabilities.  The Board is cognizant that the U.S. Court of Appeals for the Federal Circuit has held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013).  In this case, however, the Board finds that such an opinion is necessary in adjudicating the claim as the Veteran's asthma disability (currently rated as the most disabling at 60 percent) has not been considered in the evaluation of his TDIU claim.  Specifically, there is no medical opinion of record that clearly discusses the impact of the Veteran's asthma on his ability to obtain or maintain employment.  Further, given the varying disabilities (pulmonary, cardiovascular, audiological, and orthopedic), the Board finds that a single medical opinion discussing all the Veteran's disabilities would assist the Board in rendering a decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a medical opinion by a vocational or similar occupational specialist, if possible, to assist in determining the effect of the Veteran's current service-connected disabilities on his employability.  (Note: the Veteran is service-connected for the following disabilities: (1) bronchial asthma, (2) ischemic heart disease, to include coronary artery disease status post myocardial infarction; (3) diabetes mellitus, type II; 
(4) tinnitus; (5) seasonal allergic rhinitis; (6) hearing loss; (7) bilateral hernia scar; and (8) residuals of a right fibula fracture).

The entire record must be furnished to the examiner.  

The examiner is directed to assess the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The examiner should render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this opinion, the examiner must acknowledge and take into account this Veteran's education, training, and work history. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The report must include a rationale for all opinions expressed.  

2.  After completing all indicated development above, readjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



